DETAILED ACTION
Applicant's proposed amendment after final filed 28 April 2022 has been entered.  Claims 1-68 and 70-72 have been cancelled.  Claim 69 is pending and under consideration.  The present application is being examined under the pre-AIA  first to invent provisions.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment obviated the rejections of record.  An updated search did not identify references teaching or suggesting a T cell activating bispecific molecule comprising all of the required polypeptide chains as defined by the recited SEQ ID NOS.  The closest prior art is the art of record regarding the generic structure, US20120321626 to Zhou (of record) in view of US20120309940 to Fischer et al. (of record) and further in view of US20120251531 to Baehner et al. (of record), but those references do not teach or suggest the particular polypeptide chain combinations recited in claim 69.  Claim 69 is therefore allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643